Case 1:21-cv-02470-DDD-KMT Document 1 Filed 09/13/21 USDC Colorado Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No.: _________________________

  LAWRENCE EDWARDS, on behalf of himself and all others similarly situated,

         Plaintiff,

  v.

  OILEX, INC. d/b/a/ GREASE MONKEY, a Colorado corporation; and
  WAYNE GLASSER, an individual,

        Defendant.
  ______________________________________________________________________________

                         COMPLAINT AND JURY DEMAND
  ______________________________________________________________________________

         Plaintiff Lawrence Edwards (“Plaintiff”), on behalf of himself and all others similarly

  situated, by and through counsel, complains as follows:

                                   NATURE OF THE ACTION

         1.      This action is brought on behalf of all technicians, including assistant managers,

  holding comparable positions with different titles (collectively “Technicians and Assistant

  Managers”)1 employed by Oilex, Inc. (“Defendant Oilex”) within Colorado during the last three

  (3) years, plus any period of tolling, and who were not properly paid overtime compensation.

         2.      This case is brought as a collective action under 29 U.S.C. § 216(b) of the Fair

  Labor Standards Act of 1938 (“FLSA”). Plaintiff alleges that Defendant Oilex violated the FLSA,


  1
   On information and belief, Technicians and Assistant Managers were paid on an hourly basis and
  performed substantially the same work. Individuals with the title Assistant Manager performed the
  same work as Technicians. While they provided some limited assistance with scheduling, they did
  not have supervising authority. As detailed infra, Assistant Managers are non-exempt under
  applicable law.
Case 1:21-cv-02470-DDD-KMT Document 1 Filed 09/13/21 USDC Colorado Page 2 of 12




  29 U.S.C. §§ 201 et seq., by failing to pay Technicians and Assistant Managers overtime

  compensation at applicable rates as required by law.

         3.      This case is also brought as a class action under Fed. R. Civ. P. 23 and the Colorado

  Overtime and Minimum Pay Standards Order (“COMPS Order”), 7 Colo. C. Reg. § 1103-1.

  Plaintiff alleges that Defendant Oilex violated the COMPS Order by failing to pay Technicians

  and Assistant Managers overtime compensation at applicable rates as required by law.

                                    JURISDICTION AND VENUE

         4.      This Court has original federal question jurisdiction pursuant to 28 U.S.C. § 1331

  because Plaintiff alleges a claim under the FLSA.

         5.      This Court has supplemental jurisdiction over Plaintiff’s state law claim pursuant

  to 28 U.S.C. § 1367 because it is so related to the FLSA claim that it forms part of the same case

  or controversy.

         6.      Defendant Oilex is subject to personal jurisdiction in Colorado because it has

  availed itself of the privilege of conducting substantial business in Colorado and certain of the acts

  and omissions alleged herein arise out of Defendant Oilex’s activities in Colorado. Additionally,

  Oilex is domiciled in Colorado.

         7.      Defendant Wayne Glasser (“Defendant Glasser”) is subject to general personal

  jurisdiction in the State of Colorado because he is domiciled in this state.

         8.      Venue is proper in the District of Colorado pursuant to 28 U.S.C. § 1391 because a

  substantial part of the events or omissions giving rise to these claims occurred in this District.

                                            THE PARTIES

         9.      Plaintiff is, and was at all times relevant to this action, an adult individual domiciled


                                                    2
Case 1:21-cv-02470-DDD-KMT Document 1 Filed 09/13/21 USDC Colorado Page 3 of 12




  in Colorado Springs, Colorado.

         10.      Defendant Oilex is a corporation incorporated under the laws of the State of

  Colorado with its principal place of business in Denver, Colorado. Defendant Oilex is a franchisee

  of Grease Monkey and is in the business of providing automotive service to consumers. With 14

  locations throughout the state of Colorado, Defendant Oilex is a thriving entity.

         11.      Defendant Glasser is, upon information and belief, the majority shareholder of

  Defendant Oilex.

         12.      Defendant Glasser is, and was at all times relevant to this action, responsible for

  Defendant Oilex’s pay practices and exercises substantial control over Defendant Oilex’s finances

  and operations. Among other things, Defendant Glasser determined rates of pay, set out

  employees’ job duties and responsibilities, and was ultimately responsible for approving or

  disapproving time entries. In online advertising, Defendant Glasser reports that he “operate[s] and

  help[s] run multiple locations[,]” confirming his involvement in the day-to-day responsibilities of

  running the business. See https://www.executivefranchises.com/automotive-franchises/grease-

  monkey-franchise-opportunity/#.YT-BRy1h3R0           (last   accessed   September     13,   2021).

  Accordingly, Defendant Glasser is individually liable for Defendant Oilex’s illegal pay practices

  as alleged herein pursuant to the FLSA and the COMPS Order.

         13.      Defendant Oilex and Defendant Glasser are collectively referred to as

  “Defendants.”

         14.      Plaintiff Edwards was employed as a Technician by Defendant Oilex at one of its

  Grease Monkey locations in Colorado. Plaintiff Edwards began his employment in or around

  August 2011 and ended his employment in or around February 2021.


                                                   3
Case 1:21-cv-02470-DDD-KMT Document 1 Filed 09/13/21 USDC Colorado Page 4 of 12




         15.        Plaintiff Edwards was hired as a Technician in August 2011 and was given the title

  Assistant Manager in or around August 2015. Plaintiff Edwards was paid on an hourly basis in

  both positions.



                              COLLECTIVE ACTION ALLEGATIONS

         16.        Plaintiff seeks to prosecute his FLSA claim as an “opt-in” collective action on

  behalf of all persons who are or were employed by Defendant Oilex as Technicians and/or

  Assistant Managers in the United States at any time in the last three (3) years, plus any period of

  tolling, through the entry of judgment in this case and who were not paid overtime for all hours

  worked in excess of forty (40) in a workweek (“Collective”).

         17.        Plaintiff will fairly and adequately protect the interests of the members of the

  Collective and have retained counsel who are experienced and competent in the fields of wage and

  hour law and collective action litigation. Plaintiff has no interest contrary to or in conflict with the

  members of the Collective.

         18.        The members of the Collective are similarly situated because, among other things,

  they were all victims of the same company-wide policies and procedures that failed to pay them

  all the wages to which they are entitled under the FLSA.

                                  CLASS ACTION ALLEGATIONS

         19.        Plaintiff sues on his own behalf and on behalf of a class of employees under Rules

  23(a), (b)(2), and/or (b)(3) of the Federal Rules of Civil Procedure based on Defendant Oilex’s

  violations of the COMPS Order.

         20.        Plaintiff brings his Colorado state law claim on behalf of all employees who were


                                                     4
Case 1:21-cv-02470-DDD-KMT Document 1 Filed 09/13/21 USDC Colorado Page 5 of 12




  employed by Defendant Oilex in Colorado at any time in the last three (3) years, plus any period

  of tolling, through the date of the entry of judgment in this case who hold or held the position of

  Technician or Assistant Manager (or similar title as defined supra) and who were not paid overtime

  compensation for all hours worked, or at an appropriate rate of pay for all hours worked, in excess

  of forty (40) in a workweek or twelve (12) in a workday (“Overtime Class”).

         21.     The members of the Overtime Class are so numerous that joinder of them is

  impracticable. Although the precise number of such persons is unknown, and the facts on which

  the calculation of that number are presently within the sole control of Defendant Oilex, upon

  information and belief, there are over one hundred members of the Overtime Class.

         22.     Plaintiff’s claims are typical of the claims of the members of the Overtime Class.

  Plaintiff performed the same essential job duties as the members of the Overtime Class;

  Defendants paid Plaintiff and the members of the Overtime Class pursuant to the same policies

  and procedures; and Plaintiff and the members of the Overtime Class were victims of the same

  wrongful conduct in which Defendants engaged in violation of the COMPS Order.

         23.     The class action mechanism is superior to any alternatives which may exist for the

  fair and efficient adjudication of this cause of action. Proceeding as a class action would permit

  the large number of injured parties to prosecute their common claims in a single forum

  simultaneously, efficiently, and without unnecessary duplication of evidence, effort, and judicial

  resources. A class action is the only practical way to avoid the potentially inconsistent results that

  numerous individual trials are likely to generate. Moreover, class treatment is the only realistic

  means by which injured parties can effectively litigate against highly-capitalized corporate

  defendants like Defendant Oilex. Numerous repetitive individual actions would also place an


                                                    5
Case 1:21-cv-02470-DDD-KMT Document 1 Filed 09/13/21 USDC Colorado Page 6 of 12




  undue burden on the courts as they are forced to take duplicative evidence and decide the same

  issues relating to Defendant Oilex’s conduct.

         24.      Defendant Oilex has acted or refused to act on grounds generally applicable to the

  Overtime Class, thereby making appropriate final injunctive relief or corresponding declaratory

  relief with respect to the Overtime Class as a whole.

         25.      Plaintiff is committed to pursuing this action and has retained competent counsel

  who are experienced in wage and hour law and class action litigation.

         26.      Plaintiff will fairly and adequately protect the interests of the members of the

  Overtime Class.

         27.      There are questions of law and fact common to the Overtime Class which

  predominate over any questions solely affecting the individual members of the Overtime Class,

  including, but not limited to:

               a. Whether Defendant Oilex employed the members of the Overtime Class within the

                  meaning of the COMPS Order;

               b. Whether Defendant Oilex’s policies and practices described within this Complaint

                  are illegal;

               c. Whether Defendant Oilex paid the members of the Overtime Class for all hours

                  they worked;

               d. Whether Defendant Oilex properly tracked and/or calculated the number of

                  overtime hours payable to the members of the Overtime Class based on their work

                  beyond forty (40) hours in a workweek and/or twelve (12) hours in a workday;

               e. What proof of hours worked is sufficient where, as here, Defendant Oilex failed in


                                                   6
Case 1:21-cv-02470-DDD-KMT Document 1 Filed 09/13/21 USDC Colorado Page 7 of 12




                  its duty to keep and maintain accurate time records; and

               f. Whether Defendants are liable for all damages claimed hereunder.

                                      STATEMENT OF FACTS

         28.      Grease Monkey International is a franchisor of automotive service centers offering

  oil changes, maintenance, and other car care services with locations throughout the United States.

  Grease Monkey International operates through a number of franchisees, including, among others,

  Defendant Oilex. Defendant Oilex, however, ultimately employs all Technicians and Assistant

  Managers and establishes their pay practices.

         29.      Each Defendant Oilex location is staffed primarily by Technicians who, among

  other things, perform oil changes, preventative maintenance, and various automobile care services.

         30.      All Technicians and Assistant Managers are compensated on an hourly basis, are

  paid twice monthly, and should be paid overtime compensation for hours worked over forty (40)

  in a workweek and over twelve (12) in a workday.

         31.      Plaintiff Edwards was employed by Defendant Oilex as a Technician at the Grease

  Monkey location at 3795 Airport Road, Colorado Springs, Colorado from in or around August

  2011. He began work as a Technician and was given the title Assistant Manager in or around

  August 2015. He performed the same duties as a Technician and continued to be paid hourly.

  Plaintiff Edwards terminated his employment at Grease Monkey in or around February 2021.

         32.      Assistant Managers do not have the authority to hire or fire employees. They also

  do not have authority to exercise discretion or independent judgment as to matters of significance

  and are not involved in Defendant Oilex’s management.

         33.      To the contrary, and despite their title, Assistant Managers’ essential job duties are


                                                    7
Case 1:21-cv-02470-DDD-KMT Document 1 Filed 09/13/21 USDC Colorado Page 8 of 12




  substantively identical to those of the Technicians with whom they work. For example, Plaintiff

  Edwards often performed oil changes or other automotive maintenance.

            34.    Technicians and Assistant Managers routinely work more than forty (40) hours per

  workweek. For example, Plaintiff Edwards regularly worked over sixty (60) hours per workweek.

            35.    For example, the workweek beginning November 8, 2020 was a light week because

  Plaintiff only worked approximately forty-nine (49) hours. Defendants, however, failed to pay

  Plaintiff Edwards for all of this time, including required overtime premiums, in violation of the

  FLSA.

            36.    Defendant Oilex has failed to pay Technicians, including Plaintiff, for all hours

  worked and/or to properly calculate Technicians’ proper rates of overtime pay.

            37.    Defendant Oilex has in place inadequate timekeeping methods for tracking and

  recording the time Technicians and Assistant Managers spend working.

            38.    Defendant Oilex has a uniform policy and practice to not pay Technicians and

  Assistant Managers for all hours worked in excess of forty (40) per workweek. For example,

  Defendant Oilex would not consistently pay Technicians and Assistant Managers at the proper

  overtime rate (not less than one-and-one-half their regular rate of pay).

            39.    Defendant Oilex calculated Plaintiff’s overtime compensation based on an “80-

  hours per two-weeks” model (i.e., Plaintiff was only paid overtime if he worked in excess of eighty

  (80) hours over the course of two consecutive workweeks).2 The FLSA and COMPS Order,

  however, require that overtime be calculated on a workweek-by-workweek basis.

            40.    Defendants’ violations of the FLSA are not in good faith. Defendant Oilex and


  2
      Even then, Plaintiff was not paid for all overtime he worked.
                                                    8
Case 1:21-cv-02470-DDD-KMT Document 1 Filed 09/13/21 USDC Colorado Page 9 of 12




  Defendant Glasser are well aware of their legal obligation to pay overtime compensation because,

  among other things, Plaintiff complained about Defendant Oilex’s failure to properly pay

  overtime. In response to these complaints, Defendant Oilex would inform Plaintiff that “it’s just

  the way it is.”

                                FIRST CLAIM FOR RELIEF
                    FAIR LABOR STANDARDS ACT – COLLECTIVE ACTION
                                  Against Both Defendants

          41.       Plaintiff incorporates by reference all preceding paragraphs of this Complaint.

          42.       At all relevant times, Defendant Oilex has been, and continues to be, an employer

  engaged in interstate commerce within the meaning of the FLSA.

          43.       At all relevant times, Defendant Glasser has been, and continues to be, an employer

  engaged in interstate commerce within the meaning of the FLSA.

          44.       At all relevant times, Defendants employed, and/or continue to employ, each of the

  members of the Collective within the meaning of the FLSA.

          45.       At all relevant times, Defendant Oilex has had gross annual revenues in excess of

  $500,000.

          46.       Plaintiff consents in writing to be parties to this action pursuant to 29 U.S.C.

  § 216(b). A copy of Plaintiff’s written consent is attached as Exhibit 1.

          47.       At all relevant times, Defendant Oilex has had a uniform policy and practice to not

  pay Technicians and Assistant Managers for all hours worked and/or to not pay overtime

  compensation for all overtime hours worked at legally mandated rates.

          48.       As a result of Defendant Oilex’s failure to properly compensate its employees,

  including Plaintiff and the members of the Collective, Defendant Oilex has violated, and continues


                                                     9
Case 1:21-cv-02470-DDD-KMT Document 1 Filed 09/13/21 USDC Colorado Page 10 of 12




   to violate, the FLSA.

          49.    As an employer within the meaning of the FLSA, Defendant Oilex has a duty to

   create and maintain records of employee hours. Defendant Oilex failed to do so.

          50.    The foregoing conduct, as alleged, constitutes a willful violation of the FLSA

   within the meaning of 29 U.S.C. § 255(a).

          51.    Due to Defendants’ FLSA violations, Plaintiff, on behalf of himself and the

   members of the Collective, is entitled to recover from Defendants unpaid overtime compensation,

   liquidated damages, Defendant Oilex’s share of FICA, FUTA, state unemployment insurance, and

   any other required employment taxes, attorneys’ fees, costs, and disbursements of this action

   pursuant to 29 U.S.C. § 216(b).

                                SECOND CLAIM FOR RELIEF
                               COMPS ORDER – CLASS ACTION
                                   Against Both Defendants

          52.    Plaintiff incorporates by reference all preceding paragraphs of this Complaint.

          53.    At all relevant times, Plaintiff and the members of the Overtime Class were

   employed by Defendants within the meaning of the COMPS Order.

          54.    Because Defendant Oilex was, at all relevant times, an employer within the

   meaning of the FSLA, it was also an employer within the meaning of the COMPS Order pursuant

   to 7 CCR § 1103-7-2.7.

          55.    Because Defendant Glasser was, at all relevant times, an employer within the

   meaning of the FSLA, he was also an employer within the meaning of the COMPS Order pursuant

   to 7 CCR § 1103-7-2.7.

          56.    Defendants violated the COMPS Order by failing to pay Supervisors all overtime


                                                 10
Case 1:21-cv-02470-DDD-KMT Document 1 Filed 09/13/21 USDC Colorado Page 11 of 12




   compensation to which they are entitled at the legally required rates.

          57.      Plaintiff and the members of the Overtime Class are entitled to recover from

   Defendants overtime compensation at the appropriate premium for all hours worked over forty

   (40) in a workweek and twelve (12) in a workday, any statutory penalties, Defendant Oilex’s share

   of FICA, FUTA, state unemployment insurance, and any other required employment taxes,

   attorneys’ fees, costs, and disbursements of this action pursuant to the COMPS Order.

                                         PRAYER FOR RELIEF

          Wherefore, Plaintiff, on behalf of himself and all other members of the Collective and

   Overtime Class, requests this Court grant the following relief:

                a. Designation of this action as a collective action on behalf of the members of the

                   Collective and prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to all

                   similarly-situated members of the FLSA collective, apprising them of the pendency

                   of this action, permitting them to assert timely FLSA claims in this action by filing

                   individual consents to sue pursuant to 29 U.S.C. § 216(b), and tolling of the statute

                   of limitations;

                b. Certification of this action as a class action pursuant to Fed. R. Civ. P. 23(b)(3) on

                   behalf of the members of the Overtime Class and appointing Plaintiff and his

                   counsel to represent the Overtime Class;

                c. A declaratory judgment that the practices complained of herein are unlawful under

                   the FLSA and COMPS Order;

                d. An injunction requiring Defendants to cease its unlawful practices under, and to

                   comply with, the COMPS Order;


                                                     11
Case 1:21-cv-02470-DDD-KMT Document 1 Filed 09/13/21 USDC Colorado Page 12 of 12




              e. An award of overtime compensation due under the FLSA and the COMPS Order;

              f. An award of liquidated damages and/or statutory penalties as a result of

                  Defendants’ willful failure to properly pay overtime compensation;

              g. An award of damages representing Defendant Oilex’s share of FICA, FUTA, state

                  unemployment insurance, and any other required employment taxes;

              h. An award of pre-judgment and post-judgment interest at the maximum rate

                  permitted by law;

              i. An award of costs and expenses of this action together with attorneys’ and expert

                  fees; and

              j. Such other and further relief as this Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

          Plaintiff hereby demands a jury trial on all causes of action and claims with respect to

   which he and all members of the Collective and Overtime Class have a right to jury trial.

          Respectfully submitted this 13th day of September, 2021.

                                                /s/ Andrew E. Swan
                                                Paul F. Lewis
                                                Michael D. Kuhn
                                                Andrew E. Swan
                                                LEVENTHAL | LEWIS
                                                KUHN TAYLOR SWAN PC
                                                620 North Tejon Street, Suite 101
                                                Colorado Springs, CO 80903
                                                Telephone:    (719) 694-3000
                                                Facsimile:    (866) 515-8628
                                                Email:        plewis@ll.law
                                                              mkuhn@ll.law
                                                              aswan@ll.law

                                                Attorneys for Plaintiff


                                                  12
